               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

THOMAS JONES, JOSEPH CHARLES
LOHFINK, SUE BEAVERS,
RODOLFOA REL, and HAZEL REED
THOMAS, on behalf of themselves and
others similarly situated                                             PLAINTIFFS

and

MARTHA EZELL LOWE, individually
and on behalf of a class of similarly
situated employees                                 CONSOLIDATED PLAINTIFF

v.                                              CAUSE NO. 1:17CV319-LG-RHW

KPMG LLP and TRANSAMERICA
RETIREMENT SOLUTIONS
CORPORATION                                                         DEFENDANTS

                 MEMORANDUM OPINION AND ORDER
               GRANTING KPMG LLP’S MOTION TO DISMISS

      BEFORE THE COURT is the [41] Motion to Dismiss filed by the defendant

KPMG LLP. The parties have fully briefed the Motion. After reviewing the

submissions of the parties, the record in this matter, and the applicable law, the

Court finds that the Motion to Dismiss should be granted.

                                  BACKGROUND

      The claims presented here were originally filed in two separate putative class

action lawsuits seeking relief as a result of the underfunding of the Singing River

Health System Employees’ Retirement Plan and Trust (“the Plan”) — Jones, et al. v.

Singing River Health System, et al., 1:14cv447-LG-RHW, and Lowe v. Singing River

Health System, et al., 1:15cv44-LG-RHW. In the interest of judicial economy, the
Court entered an [1] Order severing the claims presented by the Jones plaintiffs

against Transamerica Retirement Solutions Corporation and Lowe’s claims against

KPMG and Transamerica from claims against Singing River Health System and the

Plan’s trustees.1 The Court consolidated the Jones and Lowe plaintiffs’ claims

against KPMG and Transamerica under a new cause number, 1:17cv319-LG-RHW.

      Lowe alleges that KPMG, the company that audited the annual financial

statements of Singing River Health System (SRHS) and the Plan, either knew or

should have known that SRHS had defaulted on its contributions to the Plan since

2009. She asserts that KPMG “allowed or did not correct statements that

attributed the Trust’s underfunding to returns on investments and changed

actuarial assumptions.” (Compl. 14, ECF No. 5.) She attempts to assert a breach of

fiduciary duty and/or aiding and abetting breach of fiduciary duty claim against

KPMG. KPMG filed the present Motion to Dismiss for Lack of Subject Matter

Jurisdiction, alleging, inter alia, that Lowe lacks standing to pursue this lawsuit

against KPMG because a special fiduciary now has exclusive authority to file claims

on behalf of the Plan.

                                   DISCUSSION

      The Fifth Circuit has explained:

      To have Article III standing, a plaintiff must show an injury in fact
      that is fairly traceable to the challenged action of the defendant and
      likely to be redressed by the plaintiff’s requested relief. Courts have
      divided this rule into three components: injury in fact, causation, and


1 The Jones plaintiffs had previously filed a [7] Notice voluntarily dismissing their
claims against KPMG, but they expressed a desire to remain members of the
putative class in the Lowe case.
                                          -2-
      redressability. The party seeking to invoke federal jurisdiction, in this
      case the Plaintiffs, bears the burden of establishing all three elements.

Stringer v. Whitley, 942 F.3d 715, 720 (5th Cir. 2019). As with standing, mootness

implicates the Article III case-or-controversy requirement and is thus a

jurisdictional matter. United States v. Heredia-Holguin, 823 F.3d 337, 340 (5th Cir.

2016) (en banc). “A case becomes moot when ‘[t]he requisite personal interest that

must exist at the commencement of the litigation’ ceases to exist because ‘interim

relief or events have completely and irrevocably eradicated the effects of the alleged

violation.’” Stringer v. Whitley, 942 F.3d 715, 724 (5th Cir. 2019) (quoting Renne v.

Geary, 501 U.S. 312, 320 (1991)).

      The parties appear to agree that the question of standing or mootness in this

case is governed by trust law. Since Lowe is a beneficiary to the trust at issue and

KPMG is a third party, Lowe may only maintain a lawsuit against KPMG if (a) she

“is in possession, or entitled to immediate distribution, of the trust property

involved; or (b) the trustee is unable, unavailable, unsuitable, or improperly failing

to protect the beneficiary’s interest.” See Restatement (Third) of Trusts § 107

(2012); see also Miss. Code Ann. § 91-8-811 (“A trustee shall take reasonable steps

to enforce claims of the trust [but a] trustee may abandon or assign any claim that

it believes is unreasonable to enforce to one or more of the beneficiaries of the trust

holding the claim.”)

      Lowe argues that she has standing to pursue this lawsuit because she alleged

in her Complaint that the Plan’s trustees breached their fiduciary duties. However,

as KPMG correctly notes, Lowe’s claims against those former trustees have been

                                          -3-
settled, and a special fiduciary was appointed to oversee the Plan. The special

fiduciary has apparently not abandoned her duty to file lawsuits on behalf of the

Plan as she has filed a lawsuit against KPMG in state court. The appointment of a

special fiduciary has mooted Lowe’s claims against KPMG, because only the special

fiduciary has authority to maintain lawsuits on behalf of the Plan and Lowe is not

entitled to immediate distribution of the trust property. As a result, KPMG’s

Motion to Dismiss for Lack of Jurisdiction must be granted.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the [41] Motion

to Dismiss filed by the defendant KPMG LLP is GRANTED. The claims filed

against KPMG LLP by Martha Ezell Lowe, individually and on behalf of a class of

similarly situated employees, are hereby DISMISSED WITHOUT PREJUDICE

FOR LACK OF JURISDICTION.

      SO ORDERED AND ADJUDGED this the 18th day of December, 2019.

                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE




                                         -4-
